Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 1 of 17 PageID #: 2006




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ----------------------------------------------------------------x
  CHAUDRY S. BADAR, ALIA DAVARIAR,                                :
  MUHAMMAD SHAFQAT, BALQEES BADAR                                 :
  and BILAL BADAR,                                                :
                                                                  :
                                      Plaintiffs,                 :
                                                                  :   MEMORANDUM AND ORDER
                    -against-                                     :     18-cv-06390 (DLI) (SMG)
                                                                  :
  SWISSPORT USA, INC. and PAKISTAN                                :
  INTERNATIONAL AIRLINES,                                         :
                                                                  :
                                      Defendants.                 :
  ----------------------------------------------------------------x

  DORA L. IRIZARRY, United States District Judge:

          Plaintiffs Chaudry S. Badar, Alia Davariar, Muhammad Shafqat, Balqees Badar and Bilal

  Badar (collectively, “Plaintiffs”), family members of decedent Nauman Badar, bring this action

  against Defendants Swissport USA, Inc. (“Swissport”) and Pakistan International Airlines (“PIA”)

  (collectively, “Defendants”), arising from Defendants’ alleged mishandling and misplacement of

  Nauman Badar’s remains. See, Am. Compl., Dkt. Entry No. 14. Before the Court are the parties’

  cross-motions for summary judgment pursuant to Rule 56 of the Federal Rules of Civil Procedure,

  and Plaintiffs’ motion to strike affirmative defenses pursuant to Rule 12(f) of the Federal Rules of

  Civil Procedure. Defendants move for summary judgment on the grounds that the Montreal

  Convention exclusively governs the rights and liabilities of the parties to this action and, in the

  alternative, that there is insufficient evidence to support Plaintiffs’ state law claims. See, Defs.’

  Mem. in Supp. of Mot. for S.J. (“Defs.’ S.J. Mem.”), Dkt. Entry No. 38. Plaintiffs move for partial

  summary judgment on the issue of liability as to their state law claims and to strike Defendants’

  affirmative defenses under the Montreal Convention. See, Mem. in. Supp of Pls.’ Mot. for S.J.

  (“Pls.’ S.J. Mem.”), Dkt. Entry No. 44 Ex. 2.
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 2 of 17 PageID #: 2007




         For the reasons set forth below, Plaintiffs’ motion to strike Defendant’s affirmative

  defenses is denied. Plaintiffs’ motion for partial summary judgment as to Defendant’s liability for

  state law claims and Defendants’ motion for summary judgment based on the Montreal

  Convention’s preemption of state law claims are denied because the evidence currently in the

  record is inconclusive and precludes the Court from determining the threshold question as to

  whether the Montreal Convention exclusively governs the claims in this matter. An evidentiary

  hearing to determine this issue shall be scheduled.

                                          BACKGROUND

  I.     Factual Background

         The following facts are undisputed unless otherwise stated. All factual disputes are

  resolved, and all reasonable inferences are drawn, against the party whose motion is under

  consideration. On October 25, 2017, Nauman Badar (the “decedent”) passed away unexpectedly

  at his apartment in Astoria, New York. Plaintiffs, the brothers, sister and parents of the decedent,

  decided to bury the decedent’s body in Pakistan. Bilal Badar hired Muslim Funeral Services

  (“MFS”) to collect the decedent’s remains from the medical examiner’s office, prepare the remains

  for burial, and arrange their transportation from New York to Pakistan. MFS arranged with PIA

  to transport the decedent’s remains from New York’s John F. Kennedy International Airport

  (“JFK”) to Pakistan on PIA Flight 712 on October 28, 2017. Bilal Badar also was scheduled to

  travel to Pakistan on Flight 712, which was PIA’s last scheduled flight to or from the United States,

  as they were no longer offering that service moving forward.

         On October 28, 2017, PIA’s cargo handling agent received the decedent’s remains from

  MFS and transported the remains to the aircraft site and to Swissport, a company that provides

  cargo handling services. However, the decedent’s remains, along with another set of remains,



                                                   2
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 3 of 17 PageID #: 2008




  mistakenly were not loaded onto Flight 712. Instead, the remains were left on the tarmac, without

  climate control. When Bilal Badar arrived in Pakistan the following day, he learned that the

  remains had not been transported as scheduled. PIA representatives could not confirm their

  location at that time. Approximately 8-10 hours after the remains originally were scheduled to

  arrive in Pakistan, Plaintiffs were informed that they had been located at JFK. The remains were

  returned to MFS for storage. On November 1, 2017, MFS drove the remains to Maryland where

  decedent was buried. Notably, Arbab Hibutallah, PIA’s Local Manager for North America,

  testified that the other set of remains left stranded at JFK ultimately were transported to Pakistan.

         On November 9, 2018, pursuant to 28 U.S.C. § 1441(d), PIA removed this action from the

  Supreme Court of the State of New York, Queens County, to this Court on the basis that PIA is a

  “foreign state” or “agency or instrumentality of a foreign state” as defined by 28 U.S.C.§ 1603(b).

  On January 8, 2019, Plaintiffs filed the Amended Complaint. Am. Compl., Dkt. Entry No. 14.

  The Amended Complaint alleges causes of action for loss of sepulcher, negligence, gross

  negligence, negligence per se, negligent infliction of emotional distress, fraud, loss of services and

  breach of contract against PIA, Swissport and the Port Authority of New York and New Jersey

  (“Port Authority”). Id. Prior to the filing of the instant motions, the parties stipulated to the

  voluntary dismissal of the Port Authority, with prejudice. See, Stipulation, Dkt. Entry No. 32. In

  opposing Defendants’ motion for summary judgment, Plaintiffs abandoned their claims for fraud

  and loss of services. See, Pls.’ Opp’n to Defs.’ Mot. for S.J. (“Pls.’ Opp’n”), Dkt. Entry No. 40 at

  3.

  II.    The Montreal Convention

         The Convention for the Unification of Certain Rules for International Carriage by Air,

  known as the Montreal Convention, governs the uniform system of liability for international air

  carriers. See, Ehrlich v. Am. Airlines, Inc., 360 F.3d 366, 371 n.4 (2d Cir. 2004). “The Montreal
                                                    3
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 4 of 17 PageID #: 2009




  Convention ‘unifie[d] and replace[d] the system of liability that derives’ from the Warsaw

  Convention, many provisions of the conventions are similar, and courts continue to evaluate

  provisions of the Montreal Convention using ‘cases interpreting equivalent provisions in the

  Warsaw Convention.’” LAM Wholesale, LLC v. United Airlines, Inc., 2019 WL 1439098, at *2

  n.2 (E.D.N.Y. Mar. 31, 2019) (alteration in original) (quoting Hunter v. Deutsche Lufthansa AG,

  863 F. Supp.2d 190, 205 (E.D.N.Y. 2012)); See also, Safa v. Deutsche Lufthansa

  Aktiengesellschaft, Inc., 42 F. Supp.3d 436 (E.D.N.Y. 2014), aff’d, 621 F. App’x. 82 (2d Cir.

  2015) (summary order) (“[T]he Court may rely on precedent interpreting the Warsaw

  Convention’s parallel provisions when addressing claims under the Montreal Convention”

  (citation omitted)).

         The Montreal Convention “applies to all international carriage of persons, baggage or cargo

  performed by aircraft for reward.” Montreal Convention, Art I(1), May 28, 1999 (entered into

  force on Nov. 4, 2003) reprinted in S. Treaty Doc. No. 106–45, 1999 WL 33292734 (2000).

  “[I]nternational carriage means any carriage in which, according to the agreement between the

  parties, the place of departure and the place of destination, whether or not there be a break in the

  carriage or a transhipment, are situated . . . within the territories of two States Parties.” Id.,

  Art. 1(2) (emphasis in original).

         The primary goal of the Montreal Convention is to “limit airline accident liability while

  protecting the rights of passengers and shippers utilizing international air carriage.” Seagate

  Logistics, Inc. v. Angel Kiss, Inc., 699 F. Supp.2d 499, 505 (E.D.N.Y. 2010). To that end, the

  Montreal Convention preempts state and federal claims that fall within its scope. See, Best v.

  BWIA West Indies Airways Ltd., 581 F. Supp.2d 359, 362 (E.D.N.Y. 2008) (“By its own terms, the

  treaty, where applicable, preempts the remedies of a signatory’s domestic law, whether or not the



                                                   4
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 5 of 17 PageID #: 2010




  application of the [Montreal] Convention will result in recovery in a particular case.” (citing El Al

  Israel Airlines, Ltd. v. Tseng, 525 U.S. 155, 161 (1999))).

                                            LEGAL STANDARD

  I.     Summary Judgment

         Summary judgment is appropriate where “the movant shows that there is no genuine

  dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

  Civ. P. 56(a). “In ruling on a summary judgment motion, the district court must resolve all

  ambiguities, and credit all factual inferences that could rationally be drawn, in favor of the party

  opposing summary judgment and determine whether there is a genuine dispute as to a material

  fact, raising an issue for trial.” McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 202 (2d Cir.

  2007) (internal quotations omitted). “When both sides have moved for summary judgment, each

  party’s motion is examined on its own merits, and all reasonable inferences are drawn against the

  party whose motion is under consideration.” Chandok v. Klessig, 632 F.3d 803, 812 (2d Cir. 2011)

  (citation omitted).

         A genuine issue of material fact exists only if “the evidence is such that a reasonable jury

  could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  248 (1986). The nonmoving party may not rely on “[c]onclusory allegations, conjecture, and

  speculation.” Kerzer v. Kingly Mfg., 156 F.3d 396, 400 (2d Cir. 1998). Instead, the nonmoving

  party must affirmatively set out facts showing a genuine issue for trial. Anderson, 477 U.S. at 248.

  “Summary judgment is appropriate only ‘[w]here the record taken as a whole could not lead a

  rational trier of fact to find for the nonmoving party.’” Donnelly v. Greenburgh Cent. Sch. Dist.

  No. 7, 691 F.3d 134, 141 (2d Cir. 2012) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio

  Corp., 475 U.S. 574, 587 (1986)). When considering cross-motions for summary judgment, a



                                                   5
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 6 of 17 PageID #: 2011




  court “need not enter a judgment for either party.” Padberg v. McGrath–McKechnie, 203

  F. Supp.2d 261, 274 (E.D.N.Y. 2002)).

  II.    Motion to Strike Affirmative Defenses

         Rule 12(f) of the Federal Rules of Civil Procedure allows courts to “strike from a pleading

  an insufficient defense or any redundant, immaterial, impertinent, or scandalous matter.” Fed. R.

  Civ. P. 12(f). “A motion to strike an affirmative defense under Rule 12(f) . . . for legal insufficiency

  is not favored.” William Z. Salcer, Panfeld, Edelman v. Envicon Equities Corp., 744 F.2d 935,

  939 (2d Cir. 1984), vacated on other grounds, 478 U.S. 1015 (1986)). As a result, such a motion

  “will not be granted unless it appears to a certainty that plaintiffs would succeed despite any state

  of the facts which could be proved in support of the defense.”               Id.; See also, Lipsky v.

  Commonwealth United Corp., 551 F.2d 887, 893 (2d Cir. 1976) (“[C]ourts should not tamper with

  the pleadings unless there is a strong reason for so doing.” (citations omitted)).

         “Three prerequisites must be satisfied before a court may grant a motion to strike defenses.”

  F.D.I.C. v. Pelletreau & Pelletreau, 965 F. Supp. 381, 389 (E.D.N.Y. 1997). A plaintiff must

  show that: “(1) there must be no question of fact that might allow the defense to succeed; (2) there

  must be no substantial question of law that might allow the defense to succeed; and (3) the plaintiff

  must be prejudiced by the inclusion of the defense.” In re Beacon Assocs. Litig., 2011 WL

  3586129, at *1 (S.D.N.Y. Aug. 11, 2011) (citation omitted).

                                                 DISCUSSION

         While the Court considers each parties’ motion on its own merits, it notes that the cross-

  motions raise overlapping issues.       Each motion concerns the applicability of the Montreal

  Convention to the instant dispute, specifically: (1) whether the Montreal Convention applies to the

  international transportation of human remains, and, if it does, (2) whether the Montreal Convention



                                                     6
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 7 of 17 PageID #: 2012




  preempts Plaintiffs’ state law claims. The motions each also concern the viability of Plaintiffs’

  state law claims.

  I.     Plaintiffs’ Motion to Strike Affirmative Defenses

         As threshold matter, the Court must determine whether the Montreal Convention, which

  by its terms applies to the international transportation of “persons, baggage or cargo,” applies to

  the international transportation of human remains. In support of their position that the Convention

  does not apply to human remains, Plaintiffs rely on to Tarar v. Pakistan Int’l Airlines, 554 F. Supp.

  471 (S.D. Tex. 1982), as well as statements by Defendants’ representatives that they do not treat

  human remains as ordinary cargo. See, Pls.’ S.J. Mem. at 14-17.1

         In Tarar, the plaintiffs contracted with defendant PIA to transport their relative’s remains

  from the United States to Pakistan. 554 F. Supp. at 473-74. As a result of PIA’s “negligent and

  wrongful acts and omissions,” the remains arrived in Pakistan more than four days later than they

  originally were scheduled to arrive. Id. at 477-78. Appearing to rely on the testimony of PIA’s

  agents “that PIA does not consider human remains to be ordinary commercial goods,” the Tarar

  court found, without meaningful elaboration, that “human remains are not ‘persons, baggage, or

  goods’ within the meaning of Article 1(1) of the Warsaw Convention.” Id. at 478. Whereupon,

  the court concluded that the Warsaw Convention was inapplicable, but nonetheless proceeded to

  analyze whether the willful nature of PIA’s conduct exempted it from the Warsaw Convention’s

  limitations on liability. Id. at 478-79.

         Defendants, relying on decisions from the U.S. Courts of Appeals for the Ninth and Third

  Circuits, respond that the weight of authority holds that human remains are “goods” within the

  meaning of the Warsaw Convention, and, thus, the Montreal Convention applies to the


  1
   Plaintiffs’ memorandum in support of its motion for summary judgment does not contain page numbers.
  Accordingly, the Court has utilized the numbers assigned by the ECF system.

                                                   7
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 8 of 17 PageID #: 2013




  international transportation of human remains. See, Defs.’ Opp’n at 4. In Johnson v. American

  Airlines, Inc., 834 F.2d 721 (9th Cir. 1987), the Ninth Circuit, in reviewing Tarar, concluded that

  “[n]o case has squarely addressed the issue [of] whether human remains are ‘goods’ for purposes

  of the Convention:”

         “Dictum in [Tarar, 554 F. Supp. at 478], stated that human remains were not
         ‘goods’ for purposes of the Convention. Id. The court, however, noted only that
         both parties agreed that human remains were not ‘goods.’ The court agreed with
         the parties without explaining why it did so. Moreover, whether or not the court
         agreed with the parties had no bearing on the ultimate resolution of the case. Under
         these circumstances, Tarar’s value as precedent is limited, and we decline to rely
         on it.”

  Johnson, 834 F.2d at 723 n.2.

         Turning to the text of the Warsaw Convention, the Ninth Circuit interpreted Article 1,

  which “provides that the Convention applies ‘to all international air transportation of passengers,

  baggage, and goods performed by aircraft for hire,’” “to mean that the Convention applies to all

  cases in which an aircraft is hired to transport someone or something on an international route.”

  Id. at 723 (emphasis in original). The court cautioned that, to “interpret the Convention in any

  other way would leave airlines unprotected by the Convention when they are hired to transport

  things that are not readily viewed as ‘passengers,’ ‘baggage,’ or ‘goods,’” reasoning that the

  “signatories to the Convention would not have intended such a result.” Id. Accordingly, the court

  held that human remains must be treated as “goods” for purposes of the Warsaw Convention. Id.

         In Onyeanusi v. Pan Am, 952 F.2d 788 (3d Cir. 1992), the Third Circuit noted that it was

  facing the “exact issue” the Ninth Circuit addressed in Johnson, that is, whether human remains

  are “goods” for the purposes of the Warsaw Convention. See, Onyeanusi, 952 F.2d at 790-91.

  Like the Ninth Circuit in Johnson, the Third Circuit in Onyeanusi expressed its disapproval of

  Tarar. See, Onyeanusi, 952 F.2d at 791 (“Given the seemingly contradictory conclusions of Tarar,



                                                  8
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 9 of 17 PageID #: 2014




  we find it to be of limited precedential value.”). The court examined the meaning of “goods,”

  noting that human remains can have significant commercial value, despite not typically being

  bought and sold like other goods. Onyeanusi, 952 F.2d at 792. Ultimately, the court found that a

  narrow reading of the term “goods” would frustrate the broad purposes of the Warsaw Convention,

  as “[t]o exclude human remains from the definitions of ‘goods’ would exempt a significant number

  of claims from the Convention, thus exposing air carriers to inestimable liability.” Id. at 792-93.

  The Third Circuit thus agreed with the Ninth Circuit that human remains must be treated as

  “goods” for purposes of the Warsaw Convention. Id.

         Plaintiffs attempt to distinguish Johnson and Onyeanusi, noting that the air waybill in

  Johnson, which contained the terms of the contract to ship the decedent’s remains, labeled the

  remains as “goods.” Plaintiffs also point to the statement in Johnson that “[o]nly if the funeral

  home had opted to declare an excess value for the remains could the plaintiffs expect to have the

  shipment treated as other than ‘goods.’” See, Johnson, 834 F.2d at 723-24. Plaintiffs contend that,

  by contrast, here there was no analogous provision in the air waybill, and, thus, “[P]laintiffs had

  every reason to expect that the shipment of Nauman’s body would be treated as other than

  ‘goods.’” See, Pls.’ S.J. Mem. at 16; Pls.’ Opp’n at 12.

         As an initial matter, Tarar was decided by a court of concurrent jurisdiction from a different

  circuit and, as such, is not binding precedent here. At best, it can be persuasive. However, as

  discussed by the Ninth Circuit in Johnson and the Third Circuit in Onyeanusi, Tarar’s value as

  precedent is limited given that court’s lack of analysis. Like the Third and Ninth Circuits, this

  Court is not persuaded by the holding in Tarar and declines to follow it.

         Moreover, Plaintiffs’ arguments incorrectly focus on the labels affixed to the cargo, and

  the parties’ supposed beliefs, rather than on the text of the Convention. Notably, the Ninth Circuit,



                                                   9
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 10 of 17 PageID #: 2015




  independent of, and prior to, its discussion of the label on the air waybill, reached the conclusion

  that the signatories to the Warsaw Convention intended the term “goods” to include human

  remains. See, Johnson, 834 F.2d at 723. In any event, the air waybill for decedent’s remains here

  contained both a Notice Concerning Carrier’s Limitation of Liability and PIA’s Conditions of

  Contract, each of which provide that the Montreal Convention may apply in the event of loss of,

  damage or delay to the cargo. Accordingly, Plaintiffs should have known that the shipment of the

  decedent’s remains would be subject to the Montreal Convention.

         Finally, the subjective expectations of the parties, such as the testimony of one of PIA’s

  employees that PIA does not treat human remains as “ordinary cargo,” does not control over the

  text of the Montreal Convention, particularly as the Convention “is to be so construed as to further

  its purposes to the greatest extent possible.” See, Benjamins v. British European Airways, 572

  F.2d 913, 918 (2d Cir. 1978).

         Plaintiffs also rely on a statement in the Onyeanusi lower court opinion that there was “no

  evidence that [defendant] Pan Am considered human remains to be an extraordinary shipment or

  that it had adopted a casket handling policy in which a higher than ordinary degree of care would

  prevail.” Onyeanusi v. Pan Am. World Airways, Inc., 767 F. Supp. 654, 657 (E.D. Pa. 1990), aff’d

  sub nom., Onyeanusi v. Pan Am, 952 F.2d 788 (3d Cir. 1992). Plaintiffs’ reliance is misplaced.

  This statement by the district court was made in the context of discussing why the reasoning in

  Tarar “is not cogent.” Onyeanusi, 767 F. Supp. at 656. Moreover, the Third Circuit’s opinion did

  not include or address this statement and, as discussed above, focused instead on the meaning of

  the term “goods,” and the broad purposes of the Convention, in concluding that human remains

  constituted “goods” as used in Article 1(1) of the Warsaw Convention.




                                                  10
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 11 of 17 PageID #: 2016




         The Court concurs with the Ninth and Third Circuits that the broader interpretation of the

  term “goods” to include human remains is a correct reading of Article 1(1) of the Warsaw

  Convention. However, the issue before the Court differs from that confronted in Johnson,

  Onyeanusi and Tarar, as the language “persons, baggage, or goods” in the Warsaw Convention

  was modified to read “persons, baggage or cargo” in the Montreal Convention. Thus, the Court

  must determine whether human remains are “cargo” within the meaning of the Montreal

  Convention.

         “When interpreting a treaty, [courts] begin with the text of the treaty and the context in

  which the written words are used.” Volkswagenwerk Aktiengesellschaft v. Schlunk, 486 U.S. 694,

  699 (1988) (quotation marks and citations omitted); See also, Brink’s Ltd. v. S. African Airways,

  93 F.3d 1022, 1027 (2d Cir. 1996) (“Our interpretation of the Warsaw Convention must begin

  ‘with the literal language.’” (quoting Buonocore v. Trans World Airlines, 900 F.2d 8, 9 (2d Cir.

  1990))). “Other general rules of construction may be brought to bear on difficult or ambiguous

  passages.” Schlunk, 486 U.S. at 700. “If the words of the [treaty] are reasonably susceptible of

  only one interpretation, [the court’s] task of interpretation ends there.” Ehrlich v. Am. Airlines,

  Inc., 360 F.3d 366, 375 (2d Cir. 2004) (internal quotations and citations omitted).

         Beginning with the text of the treaty, while the Montreal Convention itself does not define

  “cargo,” the term is generally defined to encompass any load conveyed by a vessel. See, e.g.,

  Black’s Law Dictionary (11th ed. 2019) (defining “cargo” as “the load of a vessel; the goods,

  merchandise, or whatever is conveyed in a ship or merchant vessel”); Oxford English Dictionary

  (defining “cargo” as “[t]he freight or lading of a ship, a ship-load.”). “Cargo” is thus broader than

  “goods,” and the inclusion of “cargo” in the Montreal Convention illustrates the signatories’

  intention to preserve the expansive interpretation of the Convention’s scope. See, e.g., Montreal



                                                   11
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 12 of 17 PageID #: 2017




  Convention, Ltr. of Transmittal, 1999 WL 33292734, at *2 (characterizing the Montreal

  Convention as, “with respect to cargo, preserv[ing] all of the significant advances achieved by [the

  Warsaw Convention as amended by Montreal Protocol No. 4].”); Montreal Convention,

  Explanatory Note, 1999 WL 33292734, at *11 (describing Article 1(1) of the Convention as

  “essentially unchanged”).

            As discussed above, the Court concurs with the reasoning of the Ninth and Third Circuit’s

  that human remains are “goods” within the meaning of the Warsaw Convention. Thus, as the term

  “cargo” is broader than, and inclusive of, the term “goods,” the Court finds that the Montreal

  Convention similarly applies to the international transportation of human remains. Accordingly,

  Plaintiffs’ motion to strike Defendants’ affirmative defenses under the Montreal Convention is

  denied.

  II.       Whether the Montreal Convention Exclusively Governs the Rights and Liabilities of
            the Parties

            Having determined that the Montreal Convention applies to the international transportation

  of human remains, the Court considers next whether the Montreal Convention exclusively governs

  the rights and liabilities of the parties to this action, as Defendants contend in their motion for

  summary judgment.

            Article 29 of the Montreal Convention provides:

            “In the carriage of passengers, baggage and cargo, any action for damages, however
            founded, whether under this Convention or in contract or in tort or otherwise, can
            only be brought subject to the conditions and such limits of liability as are set out
            in this Convention without prejudice to the question as to who are the persons who
            have the right to bring suit and what are their respective rights.”

  Montreal Convention, Art. 29, 1999 WL 33292734, at *38. Thus, “the Montreal Convention

  preempts state and federal claims that fall within its scope.” LAM Wholesale, LLC, 2019 WL

  1439098, at *2; Cf., Fishman v. Delta Air Lines, Inc., 132 F.3d 138, 141 (2d Cir. 1998) (holding

                                                     12
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 13 of 17 PageID #: 2018




  that under the Warsaw Convention, “[a]ll state law claims that fall within the scope of the

  Convention are preempted’). Put another way, where one of the Convention’s damage provisions

  applies, “the Convention provides the sole cause of action under which a claimant may seek redress

  for his injuries.” Seagate Logistics, Inc. v. Angel Kiss, Inc., 699 F. Supp.2d 499, 505 (E.D.N.Y.

  2010) (quoting Weiss v. El Al Israel Airlines, Ltd., 433 F. Supp.2d 361, 365 (S.D.N.Y. 2006)).

         As relevant here, one of the Montreal Convention’s damages provisions, Article 19,

  provides, that “[t]he carrier is liable for damage occasioned by delay in the carriage by air of

  passengers, baggage or cargo.” Art. 19, 1999 WL 33292734, at *35. It is undisputed that

  Plaintiffs’ claims involve the international shipment of the decedent’s remains with a departure in

  the United States and a destination in Pakistan, and that each country is a party to the Montreal

  Convention. The parties further agree that complete non-performance of a contract falls outside

  of the scope of Article 19. See, e.g., Defs.’ Mem. at 10; Pls.’ S.J. Mem. at 14; See also, Oparaji

  v. Virgin Atl. Airways, Ltd., 2006 WL 2708034, at *4 (E.D.N.Y. Sept. 19, 2006), aff’d, 258

  F. App’x 374 (2d Cir. 2007) (“The history of the Warsaw Convention indicates that the drafters of

  the Convention did not intend the word ‘delay’ in Article 19 to extend to claims . . . that arise from

  the total nonperformance of a contract.” (quotation marks and citation omitted)). Accordingly, the

  issue before the Court is whether there was complete non-performance of the contract, or instead,

  as Defendants contend, a delay in the carriage of cargo. The Court finds that an evidentiary hearing

  is required prior to it making this legal determination.

         Courts have held that a plaintiff’s decision to secure substitute travel constitutes a delay in

  the carriage of passengers, baggage or cargo, and, thus, remains subject to Article 19. See, e.g.,

  Paradis v. Ghana Airways, Ltd., 348 F. Supp.2d 106, 114 (S.D.N.Y. 2004)), aff’d, 194 F. App’x

  5 (2d Cir. 2006) (summary order) (collecting cases). In Paradis, defendant Ghana Airways



                                                   13
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 14 of 17 PageID #: 2019




  canceled a flight on which plaintiff was scheduled to travel. 348 F. Supp.2d at 108. Ghana

  Airways’s staff informed plaintiff that he should make arrangements with their office for alternate

  travel. Id. Plaintiff “feared being stranded if they spent their remaining cash on accommodations

  while waiting for Ghana Airways’ next flight, scheduled for the following Friday, to leave,

  especially because they did not have guaranteed seats,” and purchased a return ticket on another

  airline. Id. at 109. Plaintiff thereafter sued Ghana Airways for breach of contract, arguing “that

  his state law claim withstands the preemptive effect of the Conventions because he sues for non-

  performance of contract rather than for delay.” See, Id.

         The Paradis court held that “plaintiff fail[ed] to state a claim for relief that escapes the

  preemptive effect of [Article 19 of] the [Warsaw Convention and Montreal Convention],” as “a

  passenger cannot convert a mere delay into contractual non-performance by choosing to obtain

  more punctual conveyance.” Id. at 112. The Second Circuit “affirmed the judgment essentially

  for the reasons stated in the opinion of the district court.” Paradis, 194 F. App’x at 6; See also,

  Oparaji v. Virgin Atl. Airways, Ltd., 2006 WL 2708034, at *4 (E.D.N.Y. Sept. 19, 2006), aff’d,

  258 F. App’x 374 (2d Cir. 2007) (“As in Paradis, [plaintiff] Oparaji’s claim for damages

  occasioned by his missed flight are within the scope of Article 19; however, Oparaji’s decision to

  secure substitute travel does not expose [defendant] Virgin Atlantic to liability under that article.”).

         In contrast, where a defendant fails to perform its obligation and fails to offer alternate

  transportation, a plaintiff’s claims are not subject to the preemptive effect of Article 19. In In re

  Nigeria Charter Flights Contract Litig., 520 F. Supp.2d 447 (E.D.N.Y. 2007), for example,

  defendant World Airways, Inc. ceased operations between Nigeria and the United States, canceling

  future flights and stranding passengers who had flown already the outbound legs of their round

  trips. Id. at 450. The court found that plaintiffs’ claims were not preempted by Article 19 of the



                                                    14
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 15 of 17 PageID #: 2020




  Warsaw Convention, because “plaintiffs have shown that World [Airways, Inc.] simply refused to

  fly them, without offering alternate transportation.” Id. at 454.

         Here, it remains unclear whether Plaintiffs chose to secure substitute travel for the

  decedent’s remains or whether Defendants offered alternate transportation for the remains.

  Throughout their briefing, Defendants assert that Plaintiffs “demand[ed] the return of the

  decedent’s remains,” and that “[i]t was plaintiffs’ decision to retrieve the remains from PIA and

  make alternate transportation arrangements.” See, e.g., Defs.’ Mem. at 8. However, the evidence

  cited by Defendants in their briefing does not support these assertions. See, Id. (citing Bilal Badar

  Dep., Dkt. Entry No. 44 Ex. 9, Tr. 51:12-15; Hibutallah Aff. ¶ 6). For example, in deposition

  testimony repeatedly cited by Defendants, Bilal Badar was asked, “Why were your brother’s

  remains buried in Maryland,” and he answered, “The decision kind of came down to where it will

  be closest to family.” Bilal Badar Dep., Dkt. Entry No. 44 Ex. 9, Tr. 51:12-15. Viewing the cited

  testimony in the light most favorable to Plaintiffs, Bilal Badar’s statement does not refer to the

  decision to retrieve the remains from Defendants, but rather the decision as to where to bury the

  remains once burial in Pakistan became impossible.

         Defendants rely also on the testimony of Arbab Hibutallah, PIA’s Local Manager for North

  America that, sometime after the decedent’s remains “did not travel as scheduled on Flight 712,”

  he “was subsequently informed that the Badar family decided not to transport the decedent’s

  remains to Pakistan, but rather intended to have a burial in the United States.” See, Hibutallah Aff.

  ¶¶ 5-6. As with Bilal Badar, Hibutallah’s affidavit could be read as referring to the decision made

  by the family about where to bury the remains after PIA refused to fly them, particularly as

  Flight 712 was PIA’s last flight out of the United States. While not cited in Defendants’ briefing,

  Arbab Hibutallah testified at his deposition that “Mr. Badar had advised that his brother’s body



                                                   15
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 16 of 17 PageID #: 2021




  should not be shipped to Pakistan as he was coming back, and he had decided by that time to bring

  him to USA.” See, Dep. of Arbab Hibutallah, Dkt. Entry No. 36, Defs.’ Rule 56.1 Stmt. Ex. 5,

  Tr. 68:16-69:5. However, there also is evidence in the record that, after the decedent’s remains

  were located on the tarmac, they were returned by Defendants to MFS “for storage.” See, Pls.’

  S.J. Mem. at 9 & Ex. 15. Accordingly, the evidence in the record as to why and under what

  circumstances the remains were returned to MFS may shed light on whether there was delay or

  contractual non-performance by Defendants, a fact essential to determining the preemptive effect

  of Article 19 of the Montreal Convention.

         Moreover, Plaintiffs contend that neither PIA nor Swissport gave the Badar family the

  option of sending the decedent’s remains to Pakistan after the remains were found at JFK. See,

  Opp’n at 9. Plaintiffs testified accordingly: Bilal Badar testified that the only communication he

  received from PIA after the decedent’s body was located was a call he received from PIA a few

  days after the burial, which he described as, “I’m with PIA, this is what happened, that’s pretty

  much it.” See, Bilal Badar Dep. Tr. 56:2-20. Balquees Badar testified that, after the decedent’s

  remains were located at JFK, she was not aware of anyone from the airline giving the decedent’s

  family the option to transport the remains to Pakistan. See, Balquees Badar Dep., Dkt. Entry

  No. 41 Ex. 2, Tr. 35:15-36:6. Finally, when Chaudhry Badar was asked whether the family was

  given the option to transport the decedent’s remains to Pakistan, he stated, “there was nobody from

  PIA there. The operation of airline had stopped? That was the last flight, and there was no one

  there to deal with.” See, Chaudry Badar Dep., Dkt. Entry No. 41 Ex. 1, Tr. 33:20-34:5.

         The evidence does not support Defendants’ assertions that Plaintiffs “demanded” the return

  of the remains to them and whether Plaintiffs did or did not make such a demand also is unclear.

  Moreover, Plaintiffs’ testimony could support a finding that there was no offer of alternate



                                                  16
Case 1:18-cv-06390-DLI-SMG Document 47 Filed 09/30/20 Page 17 of 17 PageID #: 2022




  transportation by Defendants. Also unclear is whether Defendants returned the remains to MFS

  for storage for the purpose of arranging alternate transportation for them.

         On this record, there is insufficient evidence to enable the Court to decide the legal question

  of whether the Montreal Convention exclusively governs the rights and liabilities of the parties.

  Thus, an evidentiary hearing is required to develop the necessary facts to determine this threshold

  issue and the cross-motions for summary judgment are denied.

                                            CONCLUSION

         For the reasons set forth above, Plaintiffs’ motion to strike affirmative defenses is denied.

  The parties’ cross-motions for summary judgment are denied without prejudice pending the

  Court’s determination as to whether the Montreal Convention exclusively applies to the claims in

  this case. No later than November 1, 2020, the parties jointly shall submit a letter proposing dates

  on which the parties are available for an evidentiary hearing on the issue of whether the Montreal

  Convention exclusively governs the claims in this matter and outlining any documentary evidence

  they seek to introduce and witnesses they intend to have testify at the hearing with a very brief

  summary of their anticipated testimony.


  SO ORDERED.

  DATED:         Brooklyn, New York
                 September 30, 2020

                                                        _____________/s/____________
                                                             DORA L. IRIZARRY
                                                           United States District Judge




                                                   17
